COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ryan C. Carlson v. Wells Fargo Bank, NA

Appellate case number:      01-18-00802-CV

Trial court case number:    17-CV-1558

Trial court:                212th District Court of Harris County

        This case was abated and remanded to the trial court for the trial court to hold a
hearing pursuant to Rule 20.1(b)(3)(B) of the Texas Rules of Appellate Procedure. On
May 9, 2019, the court reporter filed a reporter’s record of the trial court’s hearing on
appellant’s indigency status. On May 10, 2019, the trial court filed a supplemental clerk’s
record, finding that appellant is not indigent. Accordingly, we REINSTATE this case on
the Court’s active docket. After considering the trial court’s findings and the record of the
trial court’s hearing, we deny appellant’s motion for reconsideration of his request for
indigency status. See TEX. R. APP. P. 20.1(b)(3)(B).




Judge’s signature: ___/s/ Sherry Radack_____
                    Acting individually  Acting for the Court

Date: _May 30, 2019_____________________